Citation Nr: 1127483	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  04-44 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from December 1950 to December 1953.

This case comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision from the Regional Office (RO) of the Department of Veterans Affairs (VA), in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, denied the two issues currently on appeal.  

When the case was last before the Board in October 2009, the issues listed on the title page of this decision, along with five other issues, were denied.  The Veteran appealed only the denials of service connection for left knee disability and lumbar spine disability to the United States Court of Appeals for Veterans Claims (Court).  In October 2010 the Court issued an Order granting a Joint Motion for Partial Remand, and remanded the two issues on the title page back to the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the VA Regional Office.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Joint Motion for Partial Remand, the Board's October 2009 decision improperly relied upon the June 2009 VA examination report in denying the claims for service connection for left knee disorder and lumbar spine disorder on a secondary basis.  Specifically, it was noted that the June 2009 VA examiner did not address the question of whether the left knee and/or lumbar spine disorders were aggravated by the service-connected residuals of shrapnel wound to the left ankle.  Instead, the Board concluded that the VA examiner opined that it was not as least as likely as not that the left knee and lumbar spine disorders were aggravated by the left ankle disorder because the VA opinion stated that there was no relationship in terms of the effect of gait.  Moreover, the Board pointed out that the examiner attributed the left knee and lumbar spine disorders to the aging process.  

In June 2011 the Veteran submitted a letter from a private physician which indicates that it is more likely than not that the left knee and low back pain are secondary to the in-service left ankle injury.  The letter goes on to state that the Veteran's many decades of antalgic gait have led to ongoing problems with his left knee and back.

In the Board's October 2009 denial, it was noted that there were two medical opinions against the claims on a secondary basis, those of the October 1992 VA examiner and the June 2009 examiner.  It was also noted that there was no medical opinion in favor of the claim on a secondary basis.  There is now a medical opinion in favor of the claim on a secondary basis and two medical opinions against the claim on a secondary basis.  However, there is still no medical opinion of record regarding the aggravation prong of the secondary service connection theory.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  As such, the case should be remanded in order to obtain such an opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Return the claims folder, to include a copy of this remand, to the VA examiner who conducted the June 2009 joints VA examination in order for that examiner to provide an opinion as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the Veteran's left knee disability and/or his lumbar spine disability is/are aggravated by (permanently worsened beyond normal progression of the disorder) the service-connected residuals of a shell fragment wound of the left ankle.  If the examiner finds that either or both the left knee disability and the lumbar spine disability is/are aggravated by the service-connected residuals of shrapnel wound to the left ankle, the examiner should quantify the degree of aggravation if possible.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

If the June 2009 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinion.  If a new VA examination needs to be conducted in order to obtain such an opinion, then one should be scheduled.  All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.

2.  Then, after any other indicated development is completed, readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


